               Case 6:21-cv-00276 Document 1 Filed 03/19/21 Page 1 of 27




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

 The CALIFORNIA INSTITUTE OF                       §
 TECHNOLOGY,                                       §
                                                   §
                Plaintiff,                         §     Civil Action No.: 6:21-cv-276
                                                   §
 v.                                                §     JURY TRIAL DEMANDED
                                                   §
 MICROSOFT CORPORATION,                            §
                                                   §
                Defendant.

                         COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff the California Institute of Technology (“Caltech” or “Plaintiff”), by and through its

 undersigned counsel, complains and alleges against Microsoft Corporation (“Microsoft” or

 “Defendant”) as follows:

                                    NATURE OF THE ACTION

       1.       This is a civil action for infringement of U.S. Patent No. 7,116,710 (the “’710 patent”),

U.S. Patent No. 7,421,032 (the “’032 patent”), U.S. Patent No. 7,716,552 (the “’552 patent”), U.S.

Patent No. 7,916,781 (the “’781 patent”), and U.S. Patent No. 8,284,833 (the “’833 patent”)

(collectively, “the Asserted Patents”) arising under the patent laws of the United States, 35 U.S.C.

§§ 1 et seq.

       2.       Last year, a jury found that Apple Inc.’s (“Apple’s”) and Broadcom Limited’s

(“Broadcom’s”) Wi-Fi products infringed the ’710, ’032, and ’781 patents and awarded Caltech over

$1.1 billion in damages. Caltech v. Broadcom Limited, et al., No. 16-cv-3714-GW, Dkt. No. 2114

(C.D. Cal. Jan. 29, 2020). As in the case against Apple and Broadcom, Caltech seeks a reasonable

royalty from Microsoft as compensation for its infringement of the ’710, ’032, and ’781 patents.

Caltech also seeks a reasonable royalty from Microsoft as compensation for its infringement of the

’552 and ’833 patents.




 COMPLAINT                                                                                       Page | 1
              Case 6:21-cv-00276 Document 1 Filed 03/19/21 Page 2 of 27




                                            THE PARTIES

        3.      Caltech is a non-profit private university organized under the laws of the State of

California, with its principal place of business at 1200 East California Boulevard, Pasadena,

California 91125.

        4.      Caltech is a world-renowned science and engineering research and education

institution, where extraordinary faculty and students seek answers to complex questions, discover

new knowledge, lead innovation, and transform our future. To date, 40 Caltech alumni and faculty

have won a total of 41 Nobel Prizes. The mission of Caltech is to expand human knowledge and

benefit society through research integrated with education. Caltech investigates the most challenging,

fundamental problems in science and technology in a singularly collegial, interdisciplinary

atmosphere, while educating outstanding students to become creative members of society. Caltech’s

investment in research has led Caltech to have more inventions disclosed and patents granted per

faculty member than any other university in the nation, and to be consistently ranked as having one of

the top university patent portfolios in strength and number of patents issued.

        5.      On information and belief, Microsoft is a corporation organized under the laws of the

State of Washington, with its principal place of business at One Microsoft Way, Redmond,

Washington 98052.

                                   JURISDICTION AND VENUE

        6.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331 and 1338(a).

        7.      This Court has personal jurisdiction over Microsoft pursuant to due process and/or the

Texas Long Arm Statute because Microsoft has committed and continues to commit acts of patent

infringement, including acts giving rise to this action, within the State of Texas and this District, and

because Microsoft recruits Texas residents, directly or through an intermediary located in this state,

for employment inside or outside this state. The Court’s exercise of jurisdiction over Microsoft

would not offend traditional notions of fair play and substantial justice because Microsoft has
established minimum contacts with the forum.


 COMPLAINT                                                                                        Page | 2
               Case 6:21-cv-00276 Document 1 Filed 03/19/21 Page 3 of 27




        8.          Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391 and 1400

because a substantial part of the events or omissions giving rise to the claims occurred in this District,

and Microsoft has committed acts of infringement and has a regular and established place of business

in this District.

        9.          Microsoft has committed acts of infringement in this District, directly and/or through

intermediaries, by, among other things, making, using, offering to sell, selling, and/or importing

products and/or services that infringe the Asserted Patents, as alleged herein.

        10.         Microsoft has a regular and established place of business in this District. Microsoft

maintains corporate offices in this District, including at 10900 Stonelake Boulevard, Suite 225,

Austin, TX, USA 78759 and Concord Park II, 401 East Sonterra Boulevard, Suite 300, San Antonio,

TX, USA 78258. In addition, on information and belief, Microsoft has not disputed that venue is

proper in this District in cases filed against it in this District.1

                                  CALTECH’S ASSERTED PATENTS

        11.         On October 3, 2006, the United States Patent Office issued U.S. Patent No. 7,116,710,

titled “Serial Concatenation of Interleaved Convolutional Codes Forming Turbo-Like Codes.” A true

and correct copy of the ’710 patent is attached hereto as Exhibit A.

        12.         On September 2, 2008, the United States Patent Office issued U.S. Patent No.

7,421,032, titled “Serial Concatenation of Interleaved Convolutional Codes Forming Turbo-Like
Codes.” A true and correct copy of the ’032 patent is attached hereto as Exhibit B. The ’032 patent is

a continuation of the application that led to the ’710 patent.

        13.         On May 11, 2010, the United States Patent Office issued U.S. Patent No. 7,716,552,

titled “Interleaved Serial Concatenation Forming Turbo-Like Codes.” A true and correct copy of the

’552 patent is attached hereto as Exhibit C.

        14.         On March 29, 2011, the United States Patent Office issued U.S. Patent No. 7,916,781,

titled “Serial Concatenation of Interleaved Convolutional Codes Forming Turbo-Like Codes.” A true

 1
    See, e.g., Panther Innovations v. Microsoft Corp., No. 6-20-cv-01071, Dkt. No. 14; Exafer Ltd
 v. Microsoft Corp., No. 1-20-cv-00131, Dkt. No 15; WSOU Investments, LLC v. Microsoft Corp.,
 No. 20-cv-00464, Dkt. No. 20; Zeroclick, LLC v. Microsoft Corp., No. 20-cv-00272, Dkt. No.
 14.
 COMPLAINT                                                                                         Page | 3
               Case 6:21-cv-00276 Document 1 Filed 03/19/21 Page 4 of 27




and correct copy of the ’781 patent is attached hereto as Exhibit D. The ’781 patent is a continuation

of the application that led to the ’032 patent, which is a continuation of the application that led to the

’710 patent.

        15.     On October 9, 2012, the United States Patent Office issued U.S. Patent No. 8,284,833,

titled “Serial Concatenation of Interleaved Convolutional Codes Forming Turbo-Like Codes.” A true

and correct copy of the ’833 patent is attached hereto as Exhibit E. The ’833 patent is a continuation

of the application that led to the ’781 patent, which is a continuation of the application that led to the

’032 patent, which is a continuation of the application that led to the ’710 patent.

        16.     The ’710, ’032, ’781, and ’833 patents identify Hui Jin, Aamod Khandekar, and

Robert J. McEliece as the inventors.

        17.     The ’552 patent identifies Dariush Divsalar, Robert J. McEliece, Hui Jin, and Fabrizio

Pollara as the inventors.

        18.     Caltech is the owner of all right, title, and interest in and to each of the Asserted

Patents with full and exclusive right to bring suit to enforce the Asserted Patents, including the right

to recover for past damages and/or royalties prior to the expiration of the ’710, ’032, ’781, and ’833

patents on August 18, 2020 and the right to recover for past damages and royalties up until the

expiration of the ’552 patent.

        19.     The Asserted Patents are valid and enforceable.

                                           BACKGROUND

                                 Caltech’s RA And IRA Codes Patents

        20.     The ’552 patent (“RA Patent”) and the ’710, ’032, ’781, and ’833 patents (“IRA

Patents”) disclose seminal improvements to coding systems and methods. The RA Patent is directed

to a new class of error correction codes called “repeat and accumulate codes” (or “RA codes”). The

IRA Patents introduce another new class of error correction codes related to RA codes called

“irregular repeat and accumulate codes” (or “IRA codes”). The claimed methods and apparatuses in

the RA and IRA Patents are directed to encoders and decoders. For example, the claimed encoders in
the IRA Patents generate an IRA “codeword” from message or information bits by reordering

irregularly repeated instances of those bits in a randomized but known way and performing other

 COMPLAINT                                                                                         Page | 4
              Case 6:21-cv-00276 Document 1 Filed 03/19/21 Page 5 of 27




logical operations such as summing and accumulating bits. The claimed decoders in the IRA Patents

facilitate recovery of the message or information bits from the codewords even when the codewords

have been corrupted by noise such as the noise that is experienced when transmitting a codeword over

a wireless communications channel. These IRA codes are at least as effective at correcting errors in

transmissions as prior coding techniques, such as turbo codes, but use simpler encoding and decoding

circuitry and provide other technical and practical advantages, allowing for improved transmission

rates and performance. Indeed, the IRA codes disclosed in the IRA Patents enable a transmission rate

close to the theoretical limit.

        21.     The IRA Patents implement these novel IRA codes using novel encoders and decoders.

The claims in the IRA Patents enable a person of ordinary skill in the art to implement IRA codes

using simple circuitry, providing improved performance over prior art encoders and decoders.

        22.     In September 2000, the inventors of the IRA Patents published a paper regarding their

invention, titled “Irregular Repeat-Accumulate Codes” for the Second International Conference on

Turbo Codes (attached hereto as Exhibit F). This paper has been widely cited by experts in the field.

        23.     The IRA Patents and publications describing IRA codes have been widely recognized

and cited by academics and experts in the field of digital communications for their improvements

over prior art error correction codes. For example, a paper by Aline Roumy, Souad Guemghar,

Giuseppe Caire, and Sergio Verdú praising these IRA codes was published in August 2004 in the

IEEE Transactions on Information Theory. This paper, titled “Design Methods for Irregular Repeat-

Accumulate Codes,” and attached hereto as Exhibit G, states:

              IRA codes are, in fact, special subclasses of both irregular LDPCs and
              irregular turbo codes. . . . IRA codes are an appealing choice because the
              encoder is extremely simple, their performance is quite competitive with
              that of turbo codes and LDPCs, and they can be decoded with a very-low-
              complexity iterative decoding scheme.

 This paper also notes that, four years after publication of the September 2000 paper, the inventors of

 the IRA Patents were the only ones to propose a method to design IRA codes.
                                   IEEE 802.11 Wi-Fi Standard

        24.     The Institute of Electrical and Electronics Engineers (“IEEE”) has developed standards

for wireless communications over local area networks (also referred to as “Wi-Fi”). Wi-Fi usage is
 COMPLAINT                                                                                      Page | 5
              Case 6:21-cv-00276 Document 1 Filed 03/19/21 Page 6 of 27




widespread in modern electronic products, including smartphones, laptops, routers, televisions,

cameras, cars and other devices that have wireless connections.

       25.     The IEEE standard upon which Wi-Fi is based is IEEE 802.11. The 802.11

standardization process began in the 1990s and the first version of 802.11 was referred to as IEEE

802.11-1997. In the following years, subsequent versions of the 802.11 standard were adopted.

       26.     One of the key improvements to the 802.11n version of the standard involved a “High

Throughput (HT)” mode that is implemented using specific LDPC (Low-Density Parity Check) error

correction codes. The same LDPC error correction codes introduced in the 802.11n version of the

standard are also implemented in the subsequent 802.11ac version (finalized by IEEE in 2013 and

providing the basis for Wi-Fi 5) and 802.11ax version (nearing finalization and providing the basis

for Wi-Fi 6) of the standard. The LDPC codes specified by the 802.11n, 802.11ac, and 802.11ax

standards may be implemented using Caltech’s patented RA/IRA/LDPC encoder and decoder

technology.

                          Caltech’s Case Against Apple and Broadcom

       27.     In May 2016, Caltech filed a patent infringement action against Apple and Broadcom

in the Central District of California involving the ’710, ’032, ’781, and ’833 patents. On January 29,

2020, a jury rendered a verdict finding that Apple’s and Broadcom’s Wi-Fi products infringed the

’710, ’032, and ’781 Patents and awarded Caltech over $1.1 billion in damages. Caltech v. Broadcom

et al., No. 16-cv-3714-GW, Dkt. No. 2114 (C.D. Cal. Jan. 29, 2020).

       28.     The trial followed over three years of litigation during which the court dismissed the

vast majority of Apple’s and Broadcom’s defenses and counter-claims. For example, the court denied

Apple’s and Broadcom’s motion for summary judgment seeking to invalidate Caltech’s ’781 Patent

under 35 U.S.C. § 101, and granted Caltech’s motion for summary judgment of validity of Caltech’s

’710 and ’032 Patents under 35 U.S.C. § 101. The Court also denied Apple and Broadcom’s motions

for summary judgment of non-infringement.

       29.     In addition, Apple filed ten inter partes review (“IPRs”) petitions with the United
States Patent and Trademark Office’s Patent Trial and Appeal Board (“PTAB”) seeking to invalidate



COMPLAINT                                                                                      Page | 6
                Case 6:21-cv-00276 Document 1 Filed 03/19/21 Page 7 of 27




the ’710, ’032, ’781, and ’833 patents, and the PTAB either denied institution or upheld the

patentability of the claims in all ten petitions.

                                                Microsoft

          30.    Microsoft manufactures, uses, imports, offers for sale, and/or sells Wi-Fi products that

incorporate encoders and/or decoders claimed in the Asserted Patents (“Accused Products”). The

Accused Products include, but are not limited to, Microsoft’s Surface products (e.g., Surface Book,

Surface Go, Surface Laptop, Surface Laptop Go, Surface Pro, Surface Studio , Surface Duo, Surface

Pro X, and Surface Hub products) and Xbox products. Upon information and belief, the Accused

Products are compliant with the 802.11n, 802.11ac, and/or 802.11ax standards and the LDPC codes

defined in those standards.

                                               COUNT I

                                   Infringement of the ’710 Patent

          31.    Caltech re-alleges and incorporates by reference the allegations of the preceding

paragraphs of this Complaint as if fully set forth herein.

          32.    In violation of 35 U.S.C. § 271(a), Microsoft has infringed the ’710 patent by making,

using, selling, offering for sale, and/or importing into the United States, without authority, the

Accused Products which practice each and every limitation of at least claim 20 of the ’710 patent.

Microsoft has infringed literally and/or under the doctrine of equivalents.

          33.    Upon information and belief, the Accused Products comply with the 802.11n,

802.11ac, and/or 802.11ax standards and the 12 LDPC error correction codes defined in those

standards. In addition, upon information and belief, the Accused Products are implemented in a

manner that not only complies with the 802.11n, 802.11ac, and/or 802.11ax standards, but also

infringes the ’710 patent. This is because implementations of the 802.11n, 802.11ac, and/or 802.11ax

standards that infringe the ’710 patent perform substantially fewer computations, have substantially

more efficient circuitry, use less memory, consume less semiconductor die area, consume less power,

and are otherwise more efficient and cost effective than implementations that do infringe the ’710
patent.


 COMPLAINT                                                                                        Page | 7
              Case 6:21-cv-00276 Document 1 Filed 03/19/21 Page 8 of 27




       34.     The 12 LDPC codes were originally defined in the 802.11n version of the standard and

include three 1/2 rate, three 2/3 rate, three 3/4 rate, and three 5/6 rate LDPC codes as shown in Table

20-14 of the standard below.2




       35.     On information and belief, the Accused Products encode information or message bits
using an LDPC encoder that supports the 12 LDPC codes defined in the standards. The LDPC

encoder encodes the information or message bits to generate a codeword as described in Section

20.3.11.6.3 of the 802.11n standard shown below:3




2
  See IEEE 802.11n-2009 at § 20.3.11.6.2 (emphasis added); see also 802.11-2012 at §
20.3.11.7.2.
3
  See IEEE 802.11n-2009 at § 20.3.11.6.3(emphasis added); see also IEEE 802.11-2012 at §
20.3.11.7.3.
COMPLAINT                                                                                       Page | 8
              Case 6:21-cv-00276 Document 1 Filed 03/19/21 Page 9 of 27




       36.     On information and belief, the LDPC encoders in the Accused Products encode

information or message bits in accordance with the 12 parity-check matrices defined in the 802.11n

standard. A parity-check matrix H for each of the 12 block sizes and code rates is defined in Tables

R.1 to R.3 of the 802.11n. The parity-check matrix for one of the 12 LDPC codes is shown below.4




                                                 * * *




       37.     Each parity-check matrix includes a left-hand side that corresponds to information or

message bits, and a right-hand side that corresponds to parity bits. In the parity-check matrix shown
above, the left-hand side that corresponds to information or message bits includes columns 1-18, and

the right-hand side that corresponds to the parity bits includes columns 19-24. The left-hand side is

structured in a way that corresponds to the use of irregular repetition, scrambling and summing in the

encoding process, while the right-hand side is structured in a way that corresponds to using

accumulation in the encoding process. Further, the left-hand side is structured in a way that




4
  See IEEE 802.11n-2009 at Annex R, Table R.1; see also IEEE 802.11-2012 at Annex F, Table
F-1.


COMPLAINT                                                                                      Page | 9
                Case 6:21-cv-00276 Document 1 Filed 03/19/21 Page 10 of 27




corresponds to the use of a low-density generator matrix for performing operations of irregular

repetition, scrambling and summing.

          38.    On information and belief, the LDPC encoders in the Accused Products are

implemented in a manner that meets each and every limitation of claim 20 of the ’710 patent. This is

because implementations of the 802.11n, 802.11ac, and/or 802.11ax standards that infringe claim 20

of the ’710 patent perform substantially fewer computations, have substantially more efficient

circuitry, use less memory, consume less semiconductor die area, consume less power, and are

otherwise more efficient and cost effective than implementations that do not infringe this claim. The

LDPC encoders in the Accused Products are coders. The LDPC encoders in the Accused Products

include first coders which are low-density generator matrix coders and correspond to the left-hand

sides of the parity-check matrices. The first coders have an input configured to receive a stream of

bits (e.g., information or message bits). The first coders repeat the stream of bits irregularly and

scramble the repeated bits. The irregular repetition and scrambling that occurs in the LDPC encoders

in the Accused Products corresponds to the irregular repetition and scrambling depicted in the left-

hand sides of the parity-check matrices.

          39.    On information and belief, the LDPC encoders in the Accused Products include second

coders which correspond to the right-hand sides of the parity-check matrices. The second coders

encode bits output from the first coder at a rate within 10% of one. The encoding of output bits at a

rate within 10% of one that occurs in the LDPC encoders in the Accused Products corresponds to the

accumulation depicted in the right-hand sides of the parity-check matrices.

          40.    Microsoft is not licensed or otherwise authorized to practice the claims of the ’710

patent.

          41.    By reason of Microsoft’s infringement, Caltech has suffered substantial damages.

          42.    Caltech is entitled to recover the damages sustained as a result of Microsoft’s wrongful

acts in an amount subject to proof at trial.

          43.    Caltech has complied with the requirements of 35 U.S.C. § 287(a) at least because
neither Caltech nor any party that has held a license to the ’710 patent have made, offered for sale, or

sold any products in the United States subject to the marking requirements of 35 U.S.C. § 287(a).

 COMPLAINT                                                                                      Page | 10
             Case 6:21-cv-00276 Document 1 Filed 03/19/21 Page 11 of 27




       44.     Microsoft’s infringement of the ’710 patent is exceptional and entitles Caltech to

attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.

                                             COUNT II

                                   Infringement of the ’032 Patent

       45.     Caltech re-alleges and incorporates by reference the allegations of the preceding

paragraphs of this Complaint as if fully set forth herein.

       46.     In violation of 35 U.S.C. § 271(a), Microsoft has infringed the ’032 patent by making,

using, selling, offering for sale, and/or importing into the United States, without authority, the

Accused Products which practice each and every limitation of at least claim 11 of the ’032 patent.

Microsoft has infringed literally and/or under the doctrine of equivalents.

       47.     Upon information and belief, the Accused Products comply with the 802.11n,

802.11ac, and/or 802.11ax standards and the 12 LDPC error correction codes defined in those

standards. In addition, upon information and belief, the Accused Products are implemented in a

manner that not only complies with the 802.11n, 802.11ac, and/or 802.11ax standards, but also

infringes the ’032 Patent.      This is because implementations of the 802.11n, 802.11ac, and/or

802.11ax standards that infringe the ’032 patent perform substantially fewer computations, have

substantially more efficient circuitry, use less memory, consume less semiconductor die area,

consume less power, and are otherwise more efficient and cost effective than implementations that do

not infringe the ’032 patent.

       48.     The 12 LDPC codes were originally defined in the 802.11n version of the standard and

include three 1/2 rate, three 2/3 rate, three 3/4 rate, and three 5/6 rate LDPC codes as shown in Table

20-14 of the standard below.5




5
  See IEEE 802.11n-2009 at § 20.3.11.6.2 (emphasis added); see also 802.11-2012 at §
20.3.11.7.2.
COMPLAINT                                                                                      Page | 11
             Case 6:21-cv-00276 Document 1 Filed 03/19/21 Page 12 of 27




       49.    On information and belief, the Accused Products encode information or message bits

using an LDPC encoder that supports the 12 LDPC codes defined in the standards. The LDPC

encoder encodes the information or message bits to generate a codeword as described in Section

20.3.11.6.3 of the 802.11n standard shown below:6




       50.    On information and belief, the LDPC encoders in the Accused Products encode

information or message bits in accordance with the 12 parity-check matrices defined in the 802.11n

6
  See IEEE 802.11n-2009 at § 20.3.11.6.3(emphasis added); see also IEEE 802.11-2012 at §
20.3.11.7.3.



COMPLAINT                                                                                 Page | 12
             Case 6:21-cv-00276 Document 1 Filed 03/19/21 Page 13 of 27




standard. A parity-check matrix H for each of the 12 block sizes and code rates is defined in Tables

R.1 to R.3 of the 802.11n. The parity-check matrix for one of the 12 LDPC codes is shown below.7




                                                 * * *




       51.     Each parity-check matrix includes a left-hand side that corresponds to information or

message bits, and a right-hand side that corresponds to parity bits. In the parity-check matrix shown

above, the left-hand side that corresponds to information or message bits includes columns 1-18, and

the right-hand side that corresponds to the parity bits includes columns 19-24. The left-hand side is

structured in a way that corresponds to the use of irregular repetition, scrambling, and summing in the

encoding process, while the right-hand side is structured in a way that corresponds to using

accumulation in the encoding process. Further, the left-hand side is structured in a way that

corresponds to the use of a low-density generator matrix for performing operations of irregular
repetition, scrambling, and summing.

       52.     A Tanner graph can be constructed from any parity-check matrix. A unique and

valuable characteristic of IRA codes is apparent in the Tanner graphs for IRA codes. For example,

when constructing a Tanner graph from the 12 LDPC parity-check matrices in the 802.11 standard,

message bits are repeated, different subsets of the information bits are repeated different numbers of

times, check nodes are connected to information bits in a random but known pattern, and parity bits

are connected to check nodes which enforce a constraint that facilitates the determination of parity


7
  See IEEE 802.11n-2009 at Annex R, Table R.1; see also IEEE 802.11-2012 at Annex F, Table
F-1.


COMPLAINT                                                                                      Page | 13
                Case 6:21-cv-00276 Document 1 Filed 03/19/21 Page 14 of 27




bits. While this is not true for a generic LDPC code, it is true for the 12 LDPC codes in the 802.11

standard.

          53.    On information and belief, the LDPC encoders in the Accused Products are

implemented in a manner that meets each and every limitation of claim 11 of the ’032 patent. This is

because implementations of the 802.11n, 802.11ac, and/or 802.11ax standards that infringe claim 11

of the ’032 patent perform substantially fewer computations, have substantially more efficient

circuitry, use less memory, consume less semiconductor die area, consume less power, and are

otherwise more efficient and cost effective than implementations that do not infringe this claim. The

Accused Products are devices that include LDPC encoders. The LDPC encoders receive a collection

of message bits and encode the message bits to generate a collection of parity bits. The LDPC

encoders in the Accused Products encode the collection of message bits in accordance with the

Tanner graph depicted in claim 11. The Tanner graph depicted in claim 11 is a graph representing an

IRA code as a set of parity-checks where every message bit is repeated, at least two different subsets

of message bits are repeated a different number of times, and check nodes, randomly connected to the

repeated message bits, enforce constraints that determine the parity bits.

          54.    Microsoft is not licensed or otherwise authorized to practice the claims of the ’032

patent.

          55.    By reason of Microsoft’s infringement, Caltech has suffered substantial damages.

          56.    Caltech is entitled to recover the damages sustained as a result of Microsoft’s wrongful

acts in an amount subject to proof at trial.

          57.    Caltech has complied with the requirements of 35 U.S.C. § 287(a) at least because

neither Caltech nor any party that has held a license to the ’032 patent have made, offered for sale, or

sold any products in the United States subject to the marking requirements of 35 U.S.C. § 287(a).

          58.    Microsoft’s infringement of the ’032 patent is exceptional and entitles Caltech to

attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.




 COMPLAINT                                                                                      Page | 14
                Case 6:21-cv-00276 Document 1 Filed 03/19/21 Page 15 of 27




                                             COUNT III

                                   Infringement of the ’552 Patent

          59.    Caltech re-alleges and incorporates by reference the allegations of the preceding

paragraphs of this Complaint as if fully set forth herein.

          60.    In violation of 35 U.S.C. § 271(a), Microsoft has infringed and continues to infringe

the ’552 patent by making, using, selling, offering for sale, and/or importing into the United States,

without authority, the Accused Products which practice each and every limitation of at least claim 11

of the ’552 patent. Microsoft has infringed literally and/or under the doctrine of equivalents.

          61.    Upon information and belief, the Accused Products comply with the 802.11n,

802.11ac, and/or 802.11ax standards and the 12 LDPC error correction codes defined in those

standards. In addition, upon information and belief, the Accused Products are implemented in a

manner that not only complies with the 802.11n, 802.11ac, and/or 802.11ax standards, but also

infringes the ’552 patent. This is because implementations of the 802.11n, 802.11ac, and/or 802.11ax

standards that infringe the ’552 patent perform substantially fewer computations, have substantially

more efficient circuitry, use less memory, consume less semiconductor die area, consume less power,

and are otherwise more efficient and cost effective than implementations that do not infringe the ’552

patent.

          62.    The 12 LDPC codes were originally defined in the 802.11n version of the standard and

include three 1/2 rate, three 2/3 rate, three 3/4 rate, and three 5/6 rate LDPC codes as shown in Table

20-14 of the standard below.8




8
  See IEEE 802.11n-2009 at § 20.3.11.6.2 (emphasis added); see also 802.11-2012 at §
20.3.11.7.2.
COMPLAINT                                                                                      Page | 15
             Case 6:21-cv-00276 Document 1 Filed 03/19/21 Page 16 of 27




       63.    On information and belief, the Accused Products encode information or message bits

using an LDPC encoder that supports the 12 LDPC codes defined in the standards. The LDPC

encoder encodes the information or message bits to generate a codeword as described in Section

20.3.11.6.3 of the 802.11n standard shown below:9




       64.    On information and belief, the LDPC encoders in the Accused Products encode

information or message bits in accordance with the 12 parity-check matrices defined in the 802.11n

9
  See IEEE 802.11n-2009 at § 20.3.11.6.3(emphasis added); see also IEEE 802.11-2012 at §
20.3.11.7.3.



COMPLAINT                                                                                 Page | 16
             Case 6:21-cv-00276 Document 1 Filed 03/19/21 Page 17 of 27




standard. A parity-check matrix H for each of the 12 block sizes and code rates is defined in Tables

R.1 to R.3 of the 802.11n. The parity-check matrix for one of the 12 LDPC codes is shown below.10




                                                 * * *




       65.     Each parity-check matrix includes a left-hand side that corresponds to information or

message bits, and a right-hand side that corresponds to parity bits. In the parity-check matrix shown

above, the left-hand side that corresponds to information or message bits includes columns 1-18, and

the right-hand side that corresponds to the parity bits includes columns 19-24. The left-hand side is

structured in a way that corresponds to the use of irregular repetition, scrambling and summing in the

encoding process, while the right-hand side is structured in a way that corresponds to using

accumulation in the encoding process. Further, the left-hand side is structured in a way that

corresponds to the use of a low-density generator matrix for performing operations of irregular
repetition, scrambling and summing.

       66.     On information and belief, the LDPC encoders in the Accused Products are

implemented in a manner that meets each and every limitation of claim 8 of the ’552 patent. This is

because implementations of the 802.11n, 802.11ac, and/or 802.11ax standards that infringe claim 8 of

the ’552 patent perform substantially fewer computations, have substantially more efficient circuitry,

use less memory, consume less semiconductor die area, consume less power, and are otherwise more

efficient and cost effective than implementations that do not infringe this claim. The Accused


10
   See IEEE 802.11n-2009 at Annex R, Table R.1; see also IEEE 802.11-2012 at Annex F,
Table F-1.


COMPLAINT                                                                                     Page | 17
                Case 6:21-cv-00276 Document 1 Filed 03/19/21 Page 18 of 27




Products are devices that include LDPC encoders. The LDPC encoders include an outer encoder

having a rate less than one and are configured to generate outer encoded bits by operating on a block

of input bits. The LDPC encoders in the accused products include an interleaver subsystem

configured to operate on the outer encoded bits to generate intermediate bits, where operating on the

outer encoded bits includes interleaving the outer encoded bits. The LDPC encoders further include

an inner encoder configured to operate on the intermediate bits according to a first rate-1

convolutional code having a transfer function equal to 1/(1+D).

          67.    Microsoft is not licensed or otherwise authorized to practice the claims of the ’552

patent.

          68.    By reason of Microsoft’s infringement, Caltech has suffered substantial damages.

          69.    Caltech is entitled to recover the damages sustained as a result of Microsoft’s wrongful

acts in an amount subject to proof at trial.

          70.    Caltech has complied with the requirements of 35 U.S.C. § 287(a) at least because

Caltech provided actual notice of its infringement allegation to Microsoft through the filing of this

Complaint, and neither Caltech nor any party that has held a license to the ’552 patent have made,

offered for sale, or sold any products in the United States subject to the marking requirements of 35

U.S.C. § 287(a).

          71.    Microsoft’s infringement of the ’552 patent is exceptional and entitles Caltech to

attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.

                                               COUNT IV

                                   Infringement of the ’781 Patent

          72.    Caltech re-alleges and incorporates by reference the allegations of the preceding

paragraphs of this Complaint as if fully set forth herein.

          73.    In violation of 35 U.S.C. § 271(a), Microsoft has infringed the ’781 patent through its

use and testing of the Microsoft Accused Products. Through its use and testing of the Microsoft

Accused Products, Microsoft performs each and every limitation of at least claim 13 of the ’781
patent. Microsoft has infringed literally and/or under the doctrine of equivalents.


 COMPLAINT                                                                                      Page | 18
                Case 6:21-cv-00276 Document 1 Filed 03/19/21 Page 19 of 27




          74.    Upon information and belief, the Accused Products comply with the 802.11n,

802.11ac, and/or 802.11ax standards and the 12 LDPC error correction codes defined in those

standards. In addition, upon information and belief, the Accused Products are implemented in a

manner that not only complies with the 802.11n, 802.11ac, and/or 802.11ax standards, but also

infringes the ’781 Patent. This is because implementations of the 802.11n, 802.11ac, and/or 802.11ax

standards that infringe the ’781 patent perform substantially fewer computations, have substantially

more efficient circuitry, use less memory, consume less semiconductor die area, consume less power,

and are otherwise more efficient and cost effective than implementations that do not infringe the ’781

patent.

          75.    The 12 LDPC codes were originally defined in the 802.11n version of the standard and

include three 1/2 rate, three 2/3 rate, three 3/4 rate, and three 5/6 rate LDPC codes as shown in Table

20-14 of the standard below.11




11
   See IEEE 802.11n-2009 at § 20.3.11.6.2 (emphasis added); see also 802.11-2012 at §
20.3.11.7.2.
COMPLAINT                                                                                      Page | 19
             Case 6:21-cv-00276 Document 1 Filed 03/19/21 Page 20 of 27




       76.    On information and belief, the Accused Products encode information or message bits

using an LDPC encoder that supports the 12 LDPC codes defined in the standards. The LDPC

encoder encodes the information or message bits to generate a codeword as described in Section

20.3.11.6.3 of the 802.11n standard shown below:12




       77.    On information and belief, the LDPC encoders in the Accused Products encode

information or message bits in accordance with the 12 parity-check matrices defined in the 802.11n


12
   See IEEE 802.11n-2009 at § 20.3.11.6.3(emphasis added); see also IEEE 802.11-2012 at §
20.3.11.7.3.
COMPLAINT                                                                                 Page | 20
             Case 6:21-cv-00276 Document 1 Filed 03/19/21 Page 21 of 27




standard. A parity-check matrix H for each of the 12 block sizes and code rates is defined in Tables

R.1 to R.3 of the 802.11n. The parity-check matrix for one of the 12 LDPC codes is shown below.13




                                                 * * *




       78.     Each parity-check matrix includes a left-hand side that corresponds to information or

message bits, and a right-hand side that corresponds to parity bits. In the parity-check matrix shown

above, the left-hand side that corresponds to information or message bits includes columns 1-18, and

the right-hand side that corresponds to the parity bits includes columns 19-24. The left-hand side is

structured in a way that corresponds to the use of irregular repetition, scrambling, and summing in the

encoding process, while the right-hand side is structured in a way that corresponds to using

accumulation in the encoding process. Further, the left-hand side is structured in a way that

corresponds to the use of a low-density generator matrix for performing operations of irregular
repetition, scrambling, and summing.

       79.     On information and belief, the LDPC encoders in the Accused Products are

implemented in a manner that meets each and every limitation of claim 13 of the ’781 patent. This is

because implementations of the 802.11n, 802.11ac, and/or 802.11ax standards that infringe claim 13

of the ’781 patent perform substantially fewer computations, have substantially more efficient

circuitry, use less memory, consume less semiconductor die area, consume less power, and are

otherwise more efficient and cost effective than implementations that do not infringe this claim. The


13
   See IEEE 802.11n-2009 at Annex R, Table R.1; see also IEEE 802.11-2012 at Annex F,
Table F-1.


COMPLAINT                                                                                      Page | 21
                Case 6:21-cv-00276 Document 1 Filed 03/19/21 Page 22 of 27




LDPC encoders perform a method of encoding a signal. The LDPC encoders receive a block of data

in the signal to be encoded. The block of data includes information bits. The LDPC encoders

perform an encoding operation using the information bits as an input. The encoding operation

includes an accumulation of mod-2 or exclusive-OR sums of bits in subsets of the information bits.

The non-null values in each row in the left-hand side of the parity-check matrices correspond to the

subsets of information bits that are summed.14 The accumulation of the sums of bits in subsets of the

information bits corresponds to the accumulation operations depicted in the left-hand side of the

parity-check matrices.

          80.    Microsoft is not licensed or otherwise authorized to practice the claims of the ’781

patent.

          81.    By reason of Microsoft’s infringement, Caltech has suffered substantial damages.

          82.    Caltech is entitled to recover the damages sustained as a result of Microsoft’s wrongful

acts in an amount subject to proof at trial.

          83.    Caltech has complied with the requirements of 35 U.S.C. § 287(a) at least because

neither Caltech nor any party that has held a license to the ’781 patent have made, offered for sale, or

sold any products in the United States subject to the marking requirements of 35 U.S.C. § 287(a).

          84.    Microsoft’s infringement of the ’781 patent is exceptional and entitles Caltech to

attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.

                                               COUNT V

                                   Infringement of the ’833 Patent

          85.    Caltech re-alleges and incorporates by reference the allegations of the preceding

paragraphs of this Complaint as if fully set forth herein.

          86.    In violation of 35 U.S.C. § 271(a), Microsoft has infringed the ’833 patent by making,

using, selling, offering for sale, and/or importing into the United States, without authority, the

Accused Products which practice each and every limitation of at least claim 1 of the ’833 patent.

Microsoft has infringed literally and/or under the doctrine of equivalents.

 14
    The null values are represented by “-” in the parity-check matrices. The non-null values are
 represented by numbers.
 COMPLAINT                                                                                      Page | 22
                Case 6:21-cv-00276 Document 1 Filed 03/19/21 Page 23 of 27




          87.    Upon information and belief, the Accused Products comply with the 802.11n,

802.11ac, and/or 802.11ax standards and the 12 LDPC error correction codes defined in those

standards. In addition, upon information and belief, the Accused Products are implemented in a

manner that not only complies with the 802.11n, 802.11ac, and/or 802.11ax standards, but also

infringes the ’833 patent. This is because implementations of the 802.11n, 802.11ac, and/or 802.11ax

standards that infringe the ’833 patent perform substantially fewer computations, have substantially

more efficient circuitry, use less memory, consume less semiconductor die area, consume less power,

and are otherwise more efficient and cost effective than implementations that do not infringe the ’833

patent.

          88.    The 12 LDPC codes were originally defined in the 802.11n version of the standard and

include three 1/2 rate, three 2/3 rate, three 3/4 rate, and three 5/6 rate LDPC codes as shown in Table

20-14 of the standard below.15




15
   See IEEE 802.11n-2009 at § 20.3.11.6.2 (emphasis added); see also 802.11-2012 at §
20.3.11.7.2.
COMPLAINT                                                                                      Page | 23
             Case 6:21-cv-00276 Document 1 Filed 03/19/21 Page 24 of 27




       89.     On information and belief, the Accused Products encode information or message bits

using an LDPC encoder that supports the 12 LDPC codes defined in the standards. The LDPC

encoder encodes the information or message bits to generate a codeword as described in Section

20.3.11.6.3 of the 802.11n standard shown below:16




       90.     On information and belief, the LDPC encoders in the Accused Products encode

information or message bits in accordance with the 12 parity-check matrices defined in the 802.11n

standard. A parity-check matrix H for each of the 12 block sizes and code rates is defined in Tables

R.1 to R.3 of the 802.11n. The parity-check matrix for one of the 12 LDPC codes is shown below.17




                                                 * * *




       91.     Each parity-check matrix includes a left-hand side that corresponds to information or

message bits, and a right-hand side that corresponds to parity bits. In the parity-check matrix shown

above, the left-hand side that corresponds to information or message bits includes columns 1-18, and

16
   See IEEE 802.11n-2009 at § 20.3.11.6.3(emphasis added); see also IEEE 802.11-2012 at §
20.3.11.7.3.
17
   See IEEE 802.11n-2009 at Annex R, Table R.1; see also IEEE 802.11-2012 at Annex F,
Table F-1.


COMPLAINT                                                                                    Page | 24
                Case 6:21-cv-00276 Document 1 Filed 03/19/21 Page 25 of 27




the right-hand side that corresponds to the parity bits includes columns 19-24. The left-hand side is

structured in a way that corresponds to the use of irregular repetition, scrambling, and summing in the

encoding process, while the right-hand side is structured in a way that corresponds to using

accumulation in the encoding process. Further, the left-hand side is structured in a way that

corresponds to the use of a low-density generator matrix for performing operations of irregular

repetition, scrambling and summing.

          92.    On information and belief, the LDPC encoders in the Accused Products are

implemented in a manner that meets each and every limitation of claim 1 of the ’833 patent. This is

because implementations of the 802.11n, 802.11ac, and/or 802.11ax standards that infringe claim 1 of

the ’833 patent perform substantially fewer computations, have substantially more efficient circuitry,

use less memory, consume less semiconductor die area, consume less power, and are otherwise more

efficient and cost effective than implementations that do not infringe this claim. The LDPC encoders

in the Accused Products are an apparatus for performing encoding operations. The LDPC encoders in

the Accused Products include a first a first set of memory locations to store information bits where

two or more memory locations of the first set of memory locations are read by the permutation

module different times from one another. The LDPC encoders in the Accused Products also include a

second set of memory locations to store parity bits. The LDPC encoders in the Accused Products

further include a permutation module to read a bit from the first set of memory locations and combine

the read bit to a bit in the second set of memory locations based on a corresponding index of the first

set of memory locations and a corresponding index of the second set of memory locations. The

LDPC encoders in the Accused Products include an accumulator to perform accumulation operations

on the bits stored in the second set of memory locations.

          93.    Microsoft is not licensed or otherwise authorized to practice the claims of the ’833

patent.

          94.    By reason of Microsoft’s infringement, Caltech has suffered substantial damages.

          95.    Caltech is entitled to recover the damages sustained as a result of Microsoft’s wrongful
acts in an amount subject to proof at trial.



 COMPLAINT                                                                                      Page | 25
               Case 6:21-cv-00276 Document 1 Filed 03/19/21 Page 26 of 27




        96.     Caltech has complied with the requirements of 35 U.S.C. § 287(a) at least because

neither Caltech nor any party that has held a license to the ’833 patent have made, offered for sale, or

sold any products in the United States subject to the marking requirements of 35 U.S.C. § 287(a).

        97.     Microsoft’s infringement of the ’833 patent is exceptional and entitles Caltech to

attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.

                                    DEMAND FOR JURY TRIAL

         Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby demands a trial

 by jury as to all issues so triable.

                                        PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully prays for the following relief:

         (a)     A judgment that Defendant has infringed each and every one of the Asserted Patents;

         (b)     Damages adequate to compensate Caltech for Defendant’s infringement of the

 Asserted Patents pursuant to 35 U.S.C. § 284;

         (c)     Pre-judgment interest;

         (d)     Post-judgment interest;

         (e)     A declaration that this action is exceptional pursuant to 35 U.S.C. § 285, and an

 award to Caltech of its attorneys’ fees, costs, and expenses incurred in connection with this action;

 and

         (f)     Such other relief as the Court deems just and equitable.




 COMPLAINT                                                                                      Page | 26
         Case 6:21-cv-00276 Document 1 Filed 03/19/21 Page 27 of 27




DATED: March 19, 2021                Respectfully submitted,


                                  By /s/ J. Mark Mann
                                    J. Mark Mann
                                    State Bar No. 12926150
                                    mark@themannfirm.com
                                    G. Blake Thompson
                                    State Bar No. 24042033
                                    blake@themannfirm.com
                                    MANN TINDEL THOMPSON
                                    201 E. Howard St.
                                    Henderson, Texas 75654
                                    Telephone: (903) 657-8540
                                    Facsimile: (903) 657-6003
                                    Mark@themannfirm.com

                                    James R. Asperger
                                    QUINN EMANUEL URQUHART & SULLIVAN, LLP
                                    865 S. Figueroa Street, 10th Floor
                                    Los Angeles, CA 90017-2543
                                    Telephone: (213) 443-3000
                                    Facsimile: (213) 443 3100
                                    jimasperger@quinnemanuel.com

                                    Kevin Johnson
                                    Todd Briggs
                                    QUINN EMANUEL URQUHART &
                                    SULLIVAN, LLP
                                    555 Twin Dolphin Drive, 5th Floor
                                    Redwood Shores, California 94065-2139
                                    Telephone: (650) 801 5000
                                    Facsimile: (650) 801 5100
                                    kevinjohnson@quinnemanuel.com
                                    toddbriggs@quinnemanuel.com

                                    Brian Biddinger
                                    QUINN EMANUEL URQUHART &
                                    SULLIVAN, LLP
                                    51 Madison Avenue, 22nd Floor
                                    New York, New York 10010-1601
                                    Telephone: (212) 849 7000
                                    Facsimile: (212) 849 7100
                                    brianbiddinger@quinnemanuel.com

                                    Attorneys for Plaintiff California Institute of Technology



COMPLAINT                                                                      Page | 27
